          Case 3:17-cv-02073-VLB Document 55 Filed 07/30/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

PROTECT OUR DEFENDERS, et al.,             :
    Plaintiffs,                            :        No. 3:17-cv-2073 (VLB)
                                           :
v.                                         :
                                           :
DEPARTMENT OF DEFENSE, et al.              :        JULY 30, 2019
    Defendants.                            :

                                  STATUS REPORT

        The Parties submit this Joint Status Report per this Court’s July 16, 2019

Order (Doc. #53). Consistent with that Order, this Status Report proposes to the

court a deadline for production of certain categories of documents. The parties’

status report does not propose any production deadline for the categories of

documents that are subject to defendants’ motion for reconsideration (doc. #54),

filed July 19, 2019. Therefore, this Status Report proposes to the court a

deadline for the production of certain redacted staff judge advocate (“SJA”)

biographies, consistent with plaintiff’s request, and for any additional records

responsive to plaintiffs’ Second Request, Item #7 (documents relating to the

“race and discipline working group”). These documents, search declarations

describing the branches’ efforts to identify the biographies and Item #7

documents, and Vaughn indices, will be produced to plaintiffs by October 31,

2019.
Case 3:17-cv-02073-VLB Document 55 Filed 07/30/19 Page 2 of 2



                                 Respectfully submitted,

                                 JOHN H. DURHAM
                                 United States Attorney
                                 /s/ Natalie N. Elicker
                                 Natalie N. Elicker, ct28458
                                 Assistant United States Attorney
                                 157 Church Street
                                 New Haven, CT 06510
                                 Telephone: (203) 821-3700
                                 Fax: (203) 773-5373
                                 Email: Natalie.Elicker@usdoj.gov
